Title: John G. Chapman to James Madison, 9 July 1834
From: Chapman, John G.
To: Madison, James


                        
                            
                                Sir. 
                            
                            
                                
                                    Alexandria D. C.
                                
                                July 9. 1834.
                            
                        
                        
                        I have taken the liberty of forwarding to you by today’s mail the first half dozen proofs from the engraving
                            from the Portrait you so indulgently suffered me to paint last autumn, and which has only been delayed by the anxiety of
                            the Engraver to do justice to his subject I sincerely hope it may meet the approbation of Mrs. Madison and yourself and
                            that you will feel disposed to make every allowance for both the picture & engraving With the highest regard and
                            Compts. to Mrs. Madison I remain. Your much obliged & Ot. Servant
                        
                        
                            
                                John G Chapman
                            
                        
                    